Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The subject application 15/145,977 is a Continuation application of application 14/526,650 now abandoned, which is a Continuation of application 14/017,482 now U.S. patent 8,899,420, which is a Continuation of application 13/324,234 now abandoned, which is a Continuation of application 12/245,172 now abandoned.
Moreover, pending application 16/593,582 assigned to the same examiner is a Continuation of the subject application 15/145,977.
Applicant stated in the reply filed on 2/24/20 that the subject application specification had been changed by applicant back into its original form (the specification of now abandoned parent application 12/245,172). These changes obviated issues raised by the examiner regarding earlier changes to at least the specification of this Continuation application. However, in the same reply applicant also changed Fig 6 to delete the reference to 41’ therein. No further 
On the other hand, the specification and drawings of parent application 14/017,842 that matured into U.S. patent 8,899,420 were amended on at least 2/5/14, and those changes were incorporated into the patent. Given the Continuation status of the subject application, the noted amendments in this parent should also be incorporated in the subject application for consistency and/or to avoid potential issues relating to new matter. 
For the same reasons, should the subject application mature into a patent, the applicant is requested herein to ensure that changes to the specification and drawings in the subject application that are incorporated into such patent are reflected in the specification and drawings of child application 16/593,582.
The disclosure is objected to because of the following informalities: As indicated in paragraph 3 above, the specification and drawings in the instant application do not reflect changes made in patent application 14/017,842, that are now a part of U.S. 8,899,420. Since this appears to be an oversight on the part of applicant, it is treated as a mere informality as indicated herein. The changes to 14/017,842 that are incorporated into the patent should be made in the subject application also.
Appropriate correction is required.
A substitute specification not including the claims is required pursuant to 37 CFR 1.125(a) because the number and/or nature of the amendments made in the subject application to date, and expected to be made pursuant to the comments above, make the application difficult to consider.
A substitute specification must not contain new matter.  The substitute specification must be submitted with markings showing all the changes relative to the original specification in parent application 12/245,172. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.  The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.  An accompanying clean version (without markings) and a statement that the substitute specification contains no new matter must also be supplied.  Numbering the paragraphs of the specification of record is not considered a change that must be shown.

The elected invention is the sub-combination
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 29-32 and 35 are finally rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Features in the claims that were not described in the 
A.     the receptacle includes a clearance defined by the annular wall extending obliquely upward from a bottom of the central opening, the wall extending toward an upper end of the receptacle (no such features appear to be mentioned in the specification description of the receptacle. For example only, specification [0037] merely teaches that “The receptacle 38 of the cassette 30 defines a chamfer clearance 41 at a bottom of the central opening 34”);
B.     a movable portion configured for moving in the clearance (recall that the elected embodiment is the apparatus of Fig 6. The Detailed Description of Fig 6 is at specification [0057] that describes an embodiment having a fixed portion 52’ of the closing mechanism 50. The fixed portion 52’ has an upper end 54’ that extends upwardly in the opening 22 of the bin 12, and this upper end 54’ is sized so that it also extends into the opening of a cassette 30 that is positioned in the holder 26. In this way as the specification explains, if the cassette were 
This is different from the mechanism of the embodiment described in specification [0044] and [0045] to ensure installation of the cassette in the appropriate orientation. In this species, the chamfer clearance allows the movable portion 58 of the closing mechanism 50 to move in its intended path. As [0045] explains, if the cassette were positioned upside down the movable portion would be blocked from moving along its path. Therefore, the cassette must be oriented properly. There is no description in the specification that the Fig 6 species incorporates therein the mechanism for orienting the cassette described in [0044] and [0045]. Nor is there any description of how the fixed portion 52’ or its upper end 54’ would move in the clearance);
C.     a closing mechanism connected to the holder (See specification [0057] and note the comments immediately above);
the holder comprises…an annular wall extending inwardly…(no annular wall appears to be described in the specification for the holder of Fig 6 or for any other species for that matter. For example, the closest structure the specification describes for the species of Fig 1 is a horizontal flange 45).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-32 and 35 are finally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The claims are also indefinite because they are drafted in such a way that it is not clear whether they are drawn to the sub-combination of the apparatus only (no cassette per applicant’s original election) or whether they are drawn to the combination of the apparatus and the cassette. For example, claim 29 line 1 suggests that what is claimed is the sub-combination of the apparatus only. However, the detailed structure recited for the cassette in lines 2-9 of the claim suggests that the applicant may in fact be attempting to claim the cassette. In another example of this, the further limitation on the cassette in claim 35 (the clearance of the cassette includes a chamfer) suggests that the cassette is claimed even though claim 35 recites on line 1 thereof that what is claimed is the apparatus without the cassette.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 29-32 and 35 is/are finally rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Stravitz (2002/0162304). The reference is applied as in the last office action and once more only to the extent the claim terms can be properly interpreted. In view of the way the claims are drafted and the second ground of the indefiniteness rejection, the claims are interpreted as if the cassette is not positively claimed. Therefore, all references in the claims to a cassette are interpreted as reciting intended uses of the sub-combination of the apparatus (comprising a bin and a holder but no cassette). The detailed rejection is set out in the last office action, and it is incorporated herein in its entirety by reference.
Applicant's arguments filed 8/24/21 have been fully considered but they are not persuasive. The reasons therefore include those set out in the examiners responses to applicant’s arguments in the office action of 5/24/21. Therefore these responses are reproduced below (in smaller type font) for ease of reference by the applicant.

In response, the examiner reiterates that the prior art is only applied to the extent the claims can be interpreted (because even though the claims are indefinite, the examiner is required by the PTO to make a comparison of the indefinite claims with the prior art as best the claims can be understood). Furthermore, the examiner reiterates that contrary to the applicant’s argument, the clearance is in fact not claimed. This follows from the fact that the clearance is a feature of the cassette and the cassette is not claimed (not positively recited in the claims). That is to say although the claims are indefinite regarding whether the cassette is or is not claimed based on the way the claims are drafted, the claims are interpreted for the purposes of the prior art rejection as not positively reciting any cassette, in order to give the claims their broadest reasonable interpretation. The claims are also interpreted this way per applicant’s explicit election of the invention of Group II (the apparatus not including the cassette) without traverse. It is by now well settled that features that are not claimed cannot be relied upon by the applicant in support of patentability. 
On the other hand, what applicant is claiming (what the claims are interpreted as encompassing) is an apparatus that can hold some cassette having a chamfer, the apparatus comprising a bin, a holder and a movable portion. The rejection explains how the prior art shows the bin, holder and movable portion and how these elements can hold some cassette having a chamfer. Therefore, the applicant’s argument is unconvincing.

35 USC 112, FIRST PARAGRAPH
Regarding issue A. in paragraph 8 applicant argues that the feature finds support in the drawings. The examiner disagrees. The drawings do not describe the feature in the full, clear, concise and exact terms required by the Statute. The claim limitations in question represent applicant’s subjective interpretation of applicant’s drawings, an interpretation that is not supported by the original disclosure. The claim limitations in question are in fact also contradicted by the original disclosure as set forth in the rejection itself. 
Regarding issue B. in paragraph 8 applicant’s argument simply misstates the grounds of the rejection by focusing on only a portion of those grounds. Compare applicant’s reproduction of the examiners explanatory commentary on page 2 of the Remarks with the actual commentary in B. Therefore, the examiner will not respond further.
35 USC 112, SECOND PARAGRAPH

Applicant next argues the combination/sub-combination issue. The applicant’s arguments are not understood. 
The first part of the argument appears to involve the restriction requirement? Applicant argues “the Applicant has not stated at any point during prosecution that the election excluded a cassette-those are the words of the examiner”. What does this mean? Does applicant have to state that the election excluded a cassette. Really? So look at the 
Applicant then argues that “the current wording of the claims is in line with the specification, in that the apparatus may include the cassette”. Again, the argument is not understood. Sure, the apparatus as defined in the application specification may include the cassette, but the apparatus may include the cassette” perhaps makes the point even better than the statements in the rejection itself. The question is whether the claimed apparatus includes or does not include the cassette. Applicant is not free under the law to specifically draft a claim that suggests that the cassette is claimed (positively recited in the claim) and that also suggests that the cassette is not claimed (not positively recited in the claim).
THE PRIOR ART REJECTION
.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the 
                                                                                                                                          
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB K ACKUN whose telephone number is (571)272-4418.  The examiner can normally be reached on Monday-Thursday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J. Pickett can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated 






/JACOB K ACKUN/Primary Examiner, Art Unit 3736